DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the application filed September 18m, 2020, claims 1-17 are pending.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-3, 9, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cary et al. (US 2019/0096297 A1).
	Regarding claim 1, Cary discloses:
a system ([0015]) for identifying a vehicle to an intended passenger ([0022]), comprising:

a projector attachable to a vehicle and positioned to project an image on a side of the vehicle ([0048]; FIG. 3:  300); and


wherein the identifier identifies the vehicle to the intended passenger ([0022], [0030]).

	Regarding claim 2, Cary discloses that the controller determines that the vehicle is in the vicinity of the intended passenger based on geolocation data of the vehicle and of the intended passenger.  ([0035], [0041]; FIG. 1:  108)
	Regarding claim 3, Cary discloses that the geolocation data is determined based on GPS signals received by the vehicle or by an electronic device operated by a driver of the vehicle.  ([0041])
	Regarding claim 9, Cary discloses that the identifier is understandable by the intended passenger.  ([0022], [0030])
	Regarding claim 15, Cary discloses that the controller also causes the projector to project other images on the side of the vehicle; but, when the vehicle is in the vicinity of the intended passenger, the controller supersedes the other images with the identifier.  ([0030], [0033])
	Regarding claim 16, Cary discloses:
a non-transitory computer-readable storage medium storing executable computer program instructions for identifying a vehicle to an intended passenger ([0065], [0068]; FIG. 6:  635, 645), the instructions executable by a computer system and causing the computer system to perform a method ([0065], [0068]) comprising:

determining when the vehicle is in a vicinity of the intended passenger ([0030]); and 

upon said determination, causing a projector mounted on the vehicle to project an identifier on the side of the vehicle ([0030], [0048]; FIG. 3:  300), 

wherein the identifier identifies the vehicle to the intended passenger ([0022], [0030]).
Regarding claim 17, Cary discloses:

a method for identifying a vehicle to an intended passenger ([0006]), the method comprising: 

determining, by a processor in the vehicle, when the vehicle is in a vicinity of the intended passenger ([0030], [0062], [0068]; FIG. 6:  610); and 

upon said determination, causing a projector mounted on the vehicle to project an identifier on the side of the vehicle ([0030], [0048]; FIG. 3:  300), 

wherein the identifier identifies the vehicle to the intended passenger ([0022], [0030]).



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cary in view of Salter et al. (US 2018/0075754 A1).
	Regarding claim 4, Cary does not disclose that the geolocation data is determined based on GPS signals received by an electronic device operated by the intended passenger.
	Salter, in the same field of systems for identifying a vehicle to an intended passenger ([0020]; FIG. 1:  24), teaches systems and methods of picking up an intended passenger with an autonomous shuttle vehicle ([0001]), wherein the geolocation data is determined based on GPS signals received by an electronic device operated by the intended passenger ([0015], [0019]; FIG. 1:  12) for the benefit of informing the vehicle controller that the intended passenger is present at or near the pickup location and for the benefit of enabling the vehicle controller to modify the pickup location in the event the intended passenger is detected somewhere else than the expected pickup location ([0019]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Salter with the system of Cary because that would have enabled the system to inform the vehicle controller that the intended passenger is present at or near the pickup location and to enable the vehicle controller to modify the pickup location in the event the intended passenger is detected somewhere else than the expected pickup location.
	Regarding claim 5, Cary does not disclose that the controller determines that the vehicle is in the vicinity of the intended passenger based on reception of a signal specific to the intended passenger or to an electronic device operated by the intended passenger.
	Salter, in the same field of systems for identifying a vehicle to an intended passenger ([0020]; FIG. 1:  24), teaches systems and methods of picking up an intended passenger with an autonomous shuttle vehicle ([0001]), wherein the controller determines that the vehicle is in the vicinity of the intended passenger based on reception of a signal specific to the intended passenger or to an electronic device operated by the intended passenger ([0018], [0019]) for the benefit of informing the vehicle controller that the intended passenger is present at or near the pickup location and for the benefit of enabling the vehicle controller to modify the pickup location in the event the intended passenger is detected somewhere else than the expected pickup location ([0019]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Salter with the system of Cary because that would have enabled the system to inform the vehicle controller that the intended passenger is present at or near the pickup location and to enable the vehicle controller to modify the pickup location in the event the intended passenger is detected somewhere else than the expected pickup location.
	Regarding claim 6, the above combination does not explicitly disclose that the signal produced by the electronic device operated by the intended passenger comprises a Bluetooth signal or a WiFi signal.
Salter, in the same field of systems for identifying a vehicle to an intended passenger ([0020]; FIG. 1:  24), teaches systems and methods of picking up an intended passenger with an autonomous shuttle vehicle ([0001]), wherein the signal produced by the electronic device operated by the intended passenger comprises a Bluetooth signal or a WiFi signal ([0018]) for the benefit of informing the vehicle controller that the intended passenger is present at or near the pickup location and for the benefit of enabling the vehicle controller to modify the pickup location in the event the intended passenger is detected somewhere else than the expected pickup location ([0019]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Salter with the system of Cary because that would have enabled the system to inform the vehicle controller that the intended passenger is present at or near the pickup location and to enable the vehicle controller to modify the pickup location in the event the intended passenger is detected somewhere else than the expected pickup location.
	Regarding claim 7, Cary does not explicitly disclose that the controller determines that the vehicle is in the vicinity of the intended passenger based on reception of a signal specific to a location of the intended passenger.
Salter, in the same field of systems for identifying a vehicle to an intended passenger ([0020]; FIG. 1:  24), teaches systems and methods of picking up an intended passenger with an autonomous shuttle vehicle ([0001]), wherein the controller determines that the vehicle is in the vicinity of the intended passenger based on reception of a signal specific to a location of the intended passenger ([0017], [0018], [0019], [0025], [0026]) for the benefit of informing the vehicle controller that the intended passenger is present at or near the pickup location and for the benefit of enabling the vehicle controller to modify the pickup location in the event the intended passenger is detected somewhere else than the expected pickup location ([0019]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Salter with the system of Cary because that would have enabled the system to inform the vehicle controller that the intended passenger is present at or near the pickup location and to enable the vehicle controller to modify the pickup location in the event the intended passenger is detected somewhere else than the expected pickup location.
	Regarding claim 8, Cary does not disclose that the controller determines that the vehicle is in the vicinity of the intended passenger based on sensing environmental conditions that are specific to a location of the intended passenger.
Salter, in the same field of systems for identifying a vehicle to an intended passenger ([0020]; FIG. 1:  24), teaches systems and methods of picking up an intended passenger with an autonomous shuttle vehicle ([0001]), wherein the controller determines that the vehicle is in the vicinity of the intended passenger based on sensing environmental conditions that are specific to a location of the intended passenger ([0017], [0018], [0019], [0025], [0026]; it is noted that radio signals transmitted and received by a passenger’s mobile device constitute “environmental conditions that are specific to a location of the intended passenger”) for the benefit of informing the vehicle controller that the intended passenger is present at or near the pickup location and for the benefit of enabling the vehicle controller to modify the pickup location in the event the intended passenger is detected somewhere else than the expected pickup location ([0019]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Salter with the system of Cary because that would have enabled the system to inform the vehicle controller that the intended passenger is present at or near the pickup location and to enable the vehicle controller to modify the pickup location in the event the intended passenger is detected somewhere else than the expected pickup location.

7.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cary in view of Levy et al. (US 2019/0137290 A1).
	Regarding claim 10, Cary does not disclose that the identifier is readable by an electronic device operated by the intended passenger.
Levy, in the same field of systems for identifying a vehicle to an intended passenger ([0057], [0059], [0062], [0078], [0079]), teaches a new and useful method for executing autonomous rideshare requests in the field of autonomous vehicles, wherein the identifier is readable by an electronic device operated by the intended passenger ([0096]) for the benefit of commanding the vehicle to exit a parking space ([0096]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Levy with the system of Cary because that would have enabled the system to command a vehicle to exit a parking space.
	Regarding claim 11, the above combination does not explicitly disclose that the electronic device reading the identifier causes the electronic device to take further actions.
Levy, in the same field of systems for identifying a vehicle to an intended passenger ([0057], [0059], [0062], [0078], [0079]), teaches a new and useful method for executing autonomous rideshare requests in the field of autonomous vehicles, wherein the electronic device reading the identifier causes the electronic device to take further actions ([0096]) for the benefit of commanding the vehicle to exit a parking space ([0096]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Levy with the system of Cary because that would have enabled the system to command a vehicle to exit a parking space.

8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cary and Levy further in view of Jordan et al. (US 2013/0006775 A1).
	Regarding claim 12, the above combination does not explicitly disclose that the identifier acts as a secondary key to allow the electronic device access to additional information for the intended passenger. 
	Jordan, addressing the same problem of how to arrange user interaction with an external vehicle display, teaches a new and useful method and system for rendering content on a vehicle in the field of telematics ([0003]), wherein the identifier acts as a secondary key to allow the electronic device access to additional information for the intended passenger ([0035]) for the benefit of providing the user with access to news articles, social networks, blogs, etc. ([0035]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have combined the teachings of Jordan with the system of the above combination because that would have enabled the system to provide a user with access to news articles, social networks, blogs, etc.

9.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cary and Levy further in view of Kenney et al. (2020/0151916 A1).
	Regarding claim 13, the above combination does not disclose that the electronic device reading the identifier causes the electronic device to highlight the vehicle in an image of the intended passenger’s environment.
	Kenney, in the same field of identifying a vehicle to an intended passenger, teaches to generating an Augmented Reality (AR)/Virtual Reality (VR)/Mixed Reality (MR) output to assist a user to locate a ride share vehicle that provides the ride share service ([0001]), wherein the electronic device reading the identifier causes the electronic device to highlight the vehicle in an image of the intended passenger’s environment ([0081], [0084], [0094], [0101]; FIG.  1:  114) for the benefit that the ride share vehicle is more easily located in the real-life environment ([0016]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the appl8ication to have combined the teachings of Kenney with the system of the above combination because that would have enabled the system to have enabled the ride share vehicle to be more easily located in a real-life environment.
	Regarding claim 14, the above combination does not explicitly disclose that the electronic device reading the identifier causes additional information to be provide to the drive of the vehicle.
	Kenney, in the same field of identifying a vehicle to an intended passenger, teaches to generating an Augmented Reality (AR)/Virtual Reality (VR)/Mixed Reality (MR) output to assist a user to locate a ride share vehicle that provides the ride share service ([0001]), wherein the electronic device reading the identifier causes additional information to be provide to the drive of the vehicle ([0137], [0201], claim 9; FIG. 7A) for the benefit that the ride share vehicle is more easily located in the real-life environment ([0006], [0016]).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the appl8ication to have combined the teachings of Kenney with the system of the above combination because that would have enabled the system to have enabled the ride share vehicle to be more easily located in a real-life environment.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689